DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 June 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

To expedite prosecution, it will be interpreted that “setting” is equivalent to “configuring”.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 defines that the invention comprises “configuring the preset number…”.  Claim 14, from which claim 17 depends, also defines “configuring the preset number…”.  Claim 17 mirrors claim 14 and therefore fails to further limit claim 14.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, et al. (U.S. Patent Publication No. 8,655,519) in view of Blazek, et al. (U.S. Patent No. 3,794,833).  

However, a teaching from Blazek discloses emergency braking with overspeed protection (see col. 21:30-50 and col. 23:5-21).  It would have been obvious to incorporate the teaching of Blazek into the teaching of Cooper based on the motivation to improve an arrangement in which the actual speed of a train moving along a stretch of track is compared to the allowable speed established by traffic 
For claim 2, Cooper does not explicitly disclose the claimed limitation.  However, it is considered an obvious design choice to select the deceleration among the multiple decelerations that presents the smallest deceleration as satisfying the preset condition based on the desire to prevent unnecessary wear on the vehicle and operate as efficiently as possible and would have been obvious to one of ordinary skill in the art based on the motivation to improve an arrangement in which the actual speed of a train moving along a stretch of track is compared to the allowable speed established by traffic conditions in advance, and the train is controlled to bring the speed within the existing allowable speed limits.
With reference to claim 3, Cooper further discloses wherein the step of determining the emergency braking speed according to the target deceleration, and performing overspeed protection on the train according to the emergency braking speed comprises: comparing the target deceleration with a preset deceleration (see Fig. 3); setting the corresponding second speed limit value as the emergency braking speed, when the target deceleration is greater than the preset deceleration (see Fig. 3 and col. 8:57 to col. 9:42).  The remaining portion of the claim is viewed as an alternative optional limitation and therefore not invoked.  
For claim 4, it would have been obvious design choice to one of ordinary skill in the art to not exceed any maximum braking performance level of the train when decelerating the train based on the motivation to improve an arrangement in which the actual speed of a train moving along a stretch of track is compared to the allowable speed established by traffic conditions in advance, and the train is controlled to bring the speed within the existing allowable speed limits.

Claim 7 is rejected based on the citations and reasoning presented above for claim 2. 
Claim 8 is rejected based on the citations and reasoning presented above for claim 3.  Additionally, Cooper discloses the claimed modules via the teaching of computer and processor (see col. 4:61 to col. 5:10).  
Claim 9 is rejected based on the citations and reasoning presented above for claim 4.
With reference to claim 11, it is rejected based on the citations and reasoning presented above for claim 1.  Additionally, Cooper discloses the non-transitory storage medium storing executable instructions via the teaching of computer and processor for executing the disclosed method (see col. 4:61 to col. 5:10).  
Claim 12 is rejected based on the citations and reasoning presented above for claim 3.  
Claim 13 is rejected based on the citations and reasoning presented above for claim 4.
Claims 5, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, et al. (U.S. Patent Publication No. 8,655,519) and Blazek, et al. (U.S. Patent No. 3,794,833) as applied to claim 1 above, and further in view of Seck, et al. (U.S. Patent No. 7,395,141).  
For claims 5, 10 and 14-18, Cooper does not explicitly disclose the claimed limitation.  However, a teaching from Seck discloses wherein before acquiring the initial speed limit location point of each speed limit region among the preset number of speed limit regions, the method further comprises: setting  the preset number according to an external instruction (see col. 7:45 to col. 8:16).  It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Seck into Cooper based on the motivation to improve a method and apparatus for allowing power units distributed in a train to be relied on for control of train functions.
Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663